United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-4021
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Guadalupe Martinez

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                       for the District of Nebraska - Lincoln
                                   ____________

                               Submitted: July 19, 2013
                                 Filed: July 23, 2013
                                    [Unpublished]
                                    ____________

Before LOKEN, COLLOTON, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

       Guadalupe Martinez appeals the 46-month prison sentence imposed by the
district court1 after he pleaded guilty to drug charges. Counsel has filed a brief under


      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.
Anders v. California, 386 U.S. 738 (1967), and seeks leave to withdraw. For reversal,
counsel argues that the sentence imposed was greater than necessary to accomplish
the goals of sentencing. Having carefully reviewed the record, we conclude that the
sentence, falling at the bottom of the uncontested Guidelines range, was not
substantively unreasonable. See United States v. Feemster, 572 F.3d 455, 461, 464
(8th Cir. 2009) (en banc). Further, we find no nonfrivolous issues for appeal. See
Penson v. Ohio, 488 U.S. 75 (1988). Accordingly, we grant counsel’s motion to
withdraw, and we affirm.
                       ______________________________




                                         -2-